IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LOREEN SEDLAK AND THOMAS                  : No. 24 WAL 2019
SEDLAK, HER HUSBAND,                      :
                                          :
                   Respondents            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
CHERYL J. STURM,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.